Citation Nr: 1438934	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-18 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right forearm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1992 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Nashville, Tennessee.  

The Veteran testified before the undersigned at a November 2009 travel Board hearing.  A transcript of the hearing is of record.  

The issue on appeal was last before the Board in April 2012 when it was remanded for additional evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2012, the Board remanded the issue on appeal back to the RO to obtain a supplemental opinion concerning the etiology of the Veteran's claimed peripheral neuropathy of the right forearm.  The remand instructions directed that the examiner was to provide a complete rationale to support his determination that right forearm paresthesia was not caused by or related to the Veteran's service connected lumbar spine disability.  The examiner was instructed that he must discuss the Veteran's service treatment records and the Veteran's complaints of continuity of symptomology of the right forearm paresthesia.  

Associated with the claims file is the report of a June 2012 VA examination.  The examiner wrote that he did not see any supportive evidence to link the Veteran's lumbar spine disability with ongoing paresthesias in the right forearm.  The examiner also wrote that it was less likely as not permanently aggravated by a service connected right forearm scar or service connected lumbar spine disability.  The rationale was that there was no supporting evidence to support the claim that the service connected scar or lumbar disability aggravated the forearm paresthesia.  The examiner observed that the nerve supply of the forearms originates at a much higher level in the spinal cord.  

Unfortunately, the Board finds the June 2012 examination report is not responsive to some of the Board's remand instructions.  The examiner did not discuss, in any way, the Veteran's service treatment records nor did he discuss the Veteran's complaints of continuity of symptomology regarding the right forearm paresthesia.  Additionally, the examiner did not provide any rationale for why he found that the right arm symptomology was not directly linked to the service connected back disability.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  In light of the foregoing, this case must be remanded again for the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO or the AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  Regardless of the Veteran's response, obtain all outstanding VA records of pertinent medical treatment.  

2.  After the above development has been completed to the extent possible, return the claims file, to include a copy of this remand, to the VA examiner who prepared the report of the June 2012 VA examination, if the examiner is available, in order for the examiner to provide a complete rationale for the opinion that the right forearm paresthesia is not caused by or related to the service-connected lumbar spine disability.  The examiner must review the claims file in its entirety, to include any additional evidence added to the record.

The examiner must discuss the service treatment records and the Veteran's complaints of continuity of symptomatology regarding his right forearm paresthesia.

The examiner should also provide a complete rationale for why it was determined that the Veteran's right forearm paresthesia was not aggravated by (permanently worsened beyond normal progression of the disorder) by the service-connected right forearm scar and/or lumbar spine disability.  If the examiner finds that the right forearm paresthesia is aggravated by the service-connected right forearm scar or lumbar spine disability, the examiner should quantify the degree of aggravation if possible. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]"38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

If the June 2012 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain such an opinion, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.
 
3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



